GENOVESE, Judge.
_jjln this companion criminal case with State v. Monceaux, 12-599 (La.App. 3 Cir. 11/7/12), - So.3d -, 2012 WL 5417371, Defendant, Wiley Ernest Monceaux, Sr., pled guilty to the offense of false imprisonment with a dangerous weapon in violation of La.R.S. 14:46.1. In accordance with his plea agreement, Defendant was sentenced to five years at hard labor, suspended, and placed on supervised probation for five years, to run consecutively to the twenty-year hard labor sentence he received by virtue of his plea to attempted manslaughter under Docket No. 12-599 of this court.
Defendant has appealed and has presented the identical assignment of error and issue (excessive sentence) as he did under Docket No. 12-599 of this court. Defendant’s brief in this matter is identical to his brief regarding the other sentence, and it does not raise any error regarding his false imprisonment plea and sentence. After reviewing the record, we find no errors patent.
For the reasons set forth herein and in State v. Monceaux, 12-599 (La.App. 3 Cir. *113711/7/12), - So.3d -, 2012 WL 5417371, Defendant’s sentence for false imprisonment with a dangerous weapon is affirmed.
AFFIRMED.